In re: Walter McClain applying for remedial writ and writ of habeas corpus.
Alternative writ granted. See Rule to Show Cause.
On considering the petition of relator in the above entitled and numbered cause,
Ordered that the Honorable C. Murray Henderson, Warden, Louisiana State Penitentiary, give credit for time served to- the relator, Jerry Lynn Toney, in accordance with the ruling of the Honorable Field V. Gremillion, Judge of the Ninth Judicial District Court, Parish of Rapides, In the event the aforesaid C. Murray Henderson fails to comply with this order within ten (10) days from this date, it is ordered that he show cause to the contrary in this Court on April 2, 1973.